Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted, in part, plaintiff’s motion for a protective order (see, CPLR 3103 [a]; Hirschfeld v Hirschfeld, 69 NY2d 842, 844). Defendant’s notice of discovery and inspection dated May 12, 1988 was untimely under the court’s preliminary conference order dated March 25, 1986 and, in any event, defendant failed to establish that the evidence it sought was material and necessary in the defense of the action (see, CPLR 3101 [a]). (Appeal from order of Supreme Court, Queens County, Lerner, J.—discovery.) Present—Denman, J. P., Green, Pine, Balio and Lowery, JJ.